  Case 15-02823         Doc 47     Filed 11/02/18 Entered 11/02/18 09:38:15              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-02823
         JENNIFER D LAWRENCE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/29/2015.

         2) The plan was confirmed on 04/01/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/28/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 05/15/2018.

         6) Number of months from filing to last payment: 40.

         7) Number of months case was pending: 45.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,030.00.

         10) Amount of unsecured claims discharged without payment: $60,908.40.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-02823        Doc 47        Filed 11/02/18 Entered 11/02/18 09:38:15                     Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                 $6,410.92
       Less amount refunded to debtor                             $110.92

NET RECEIPTS:                                                                                      $6,300.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $271.51
    Other                                                                     $35.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,306.51

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
ASSET ACCEPTANCE LLC              Unsecured         217.00           NA              NA            0.00       0.00
BANK OF AMERICA                   Unsecured      1,246.00            NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE          Unsecured      5,978.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      8,000.00       8,450.80        8,450.80      1,128.70        0.00
CITY OF CHICAGO MUNICIPAL         Unsecured            NA         577.00          577.00          76.73       0.00
CITY OF CHICAGO MUNICIPAL         Unsecured            NA       1,760.00        1,760.00        234.05        0.00
COMCAST                           Unsecured         819.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured         892.00           NA              NA            0.00       0.00
ECONOMY INTERIORS INC             Unsecured      2,390.00       2,949.49        2,949.49        392.24        0.00
FIFTH THIRD BANK                  Unsecured         100.00           NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO        Unsecured         140.00        438.09          438.09          58.26       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         750.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         711.00           NA              NA            0.00       0.00
STATE FARM                        Unsecured     12,460.43            NA              NA            0.00       0.00
STEPHEN DELSOLS                   Unsecured      2,600.00            NA              NA            0.00       0.00
TCF BANK                          Unsecured         200.00           NA              NA            0.00       0.00
TITLEMAX OF ILLINOIS              Secured              NA         583.75          583.75           0.00       0.00
TITLEMAX OF ILLINOIS              Unsecured      1,226.84         583.75          583.75          72.76       0.00
US BANK NA                        Unsecured         100.00        231.25          231.25          30.75       0.00
US CELLULAR                       Unsecured         650.00           NA              NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      5,877.00     13,557.08        13,557.08           0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      2,977.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      4,504.00            NA              NA            0.00       0.00
VILLAGE OF HILLSIDE               Unsecured         250.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-02823         Doc 47      Filed 11/02/18 Entered 11/02/18 09:38:15                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                                $0.00                $0.00            $0.00
       All Other Secured                                    $583.75                $0.00            $0.00
 TOTAL SECURED:                                             $583.75                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $28,547.46          $1,993.49              $0.00


Disbursements:

         Expenses of Administration                             $4,306.51
         Disbursements to Creditors                             $1,993.49

TOTAL DISBURSEMENTS :                                                                        $6,300.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
